DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remark entered on August 5th, 2022.
Claims 2,3,5 and 13 are amended.
Claims 2 – 13 are pending in current application.
The terminal disclaimer filed on August 5th, 2002, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an align signal…configured to ”in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency. 

Regrading claim 1, applicant recited claim limitation regarding, “automatic movement of a camera” does not distinctly set forth what exactly in the metes and bounds regards the automatic movement of the referring nor has skilled in the located commensurate interpretation within applicant’s written description.
In this instant, it is deemed to be uncertain in metes and bounds as whether the automatic movement of the camera automatic movement deemed to be with or without user input or whether the camera to be automatic throughout whole surgery process or in calibration process nor has the term, “automatic movement” could be found within applicant’s written description.  Appropriate further clarification is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 8 and 10 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Diolaiti et al (US Pat Pub No.2010/0274087) in view of Tognaccini et al ( US Pat Pub No. 2015/0366625). 

Regarding claim 2, Diolaiti et al shows a non-transitory computer readable medium comprising instructions when executed by a processor of a surgical robotic system cause the processor to (See at least Para 0096 for processor 220 implemented as software and hardware for surgical robotic system): 
receive an align signal being configured to cause movement of a camera of the surgical robotic system based on the location information of the tool of the surgical robot system being configured to perform a medical procedure (See at least Para 0094 for surgeon input command signal for end effector control as if viewing the surgical worksite for directly view as also shown on figure 20; See also at least Para 0133 for working instrument to be controlled for alignment within the field of view of the camera, Para 0125; See also figure 20 for tools to be captured for image aligned within the field of view of camera; See at least Para 0038 for end effector or tip position and orientation determined by kinematic modeling using translational variable and rotational variable with respect to a given reference frame also on Para 0099 for move reference to a remote center);
 cause positioning of the camera within the body cavity frame of reference to align a field of view of the camera with the location of the tool in response to receiving a align signal (See at least Para 0125 and 0126 for working instrument positional information located using relative kinematic and joint position to identify instrument position in the field of view; See also Para 0038 for end effector or tip position and orientation with respect to a given reference frame);
 the camera captures images of the tool to be displayed to an operator of the surgical robotic system during the medical procedure (See at least Para 0095 for console 2102 includes video output display 201);
receive the location information of the at least one tool, the location information defining a location of the at least one tool with respect to a body cavity frame of reference (See at least Para 0125 and 0126 for working instrument positional information located using relative kinematic and joint position to identify instrument position in the field of view; See also Para 0038 for end effector or tip position and orientation with respect to a given reference frame); Diolaiti et al does not further specify automatic movement of the camera.
Tognaccini et al further shows automatic movement of the camera  (See at least Para 0072 for auxiliary view generated automatically with camera 211 with position of the camera applied implementing corresponding to camera reference frame and kinematic model on Para 0075 - 0077).
It would have been obvious for one of ordinary skill in the art at the time of filing to supplied automated camera movement as taught by Tognaccini, eliminating camera viewing restriction, Para 0009, for the camera implementation of Diolaiti et al, in order to perform safer and less difficult medical procedure, Para 0007- 0008 of Tognaccini, as also desired by the surgical operation of Diolaiti et al. 

Regarding claim 3, Diolaiti et al shows the processor to cause movement of the tool within the body cavity by movement signals produced based on kinematic calculations (See at least Para 0035 for kinematic chain for each degree of freedom arm calculation using kinematic modeling, Para 0038), receiving location information comprises using results of the kinematic calculations to determine the location of the tool (See at least Para 0038 for determining tool location using translational variable and rotational variable for each kinematic chain).

Regarding claim 4, Diolaiti et al shows the location information is indicative of an actual location of the tool within the body cavity frame of reference (See at least Para 0141 for master input processing unit 301 receives information of the master joint position with respect to reference frame).

Regarding claim 5, Diolaiti et al shows causing the camera to be positioned such that the field of view of the camera is disposed to cause a reference point associated with the tool to be centered within the captured images (See also at least Para 0125 for the field of view of the camera reference to imaging system head; See also figure 20 for tools to be captured for image within the field of view of camera where the two tools placed at the center).

Regarding claim 6, Diolaiti et al shows the reference point comprises a point on the tool proximate a distal end of the tool (See also at least Para 0125 for the field of view of the camera reference to imaging system head mounted on the salve manipulator tool distal end, Para 0034 and 0035).

Regarding claim 7, Diolaiti et al shows receive operator input of a desired offset between the reference point and a center of the field of view of the camera (See at least Para 0142 for offset determined the corresponding position and orientation of the end effector frame with the field of view of camera frame),
 causing the camera to be positioned such that the field of view of the camera is disposed offset from the reference point by the desired offset within the captured images (See at least Para 0142 for offset determined the corresponding position and orientation of the end effector frame with the field of view of camera frame).

Regarding claim 8, Diolaiti et al shows the location information defines locations of a plurality of tools with respect to a body cavity frame of reference (See at least Para 0125 and 0126 for working instrument positional information located using relative kinematic and joint position to identify instrument position in the field of view; See also Para 0038 for end effector or tip position and orientation with respect to a given reference frame), 
the reference point comprises a point disposed in-between respective distal ends of the plurality of tools (See at least Figure 8 for camera 1756 as reference point, Para 0125, mounted in between two distal tool tips 1748a and 1748b).

Regarding claim 10, Diolaiti et al shows determine that the align signal has been received in response to determining that a camera align control has been activated by the operator (See at least Para 0094 for surgeon input command signal for end effector control as if viewing the surgical worksite for directly view as also shown on figure 20; See also at least Para 0133 for working instrument to be controlled for alignment within the field of view of the camera, Para 0125).

Regarding claim 11, Diolaiti et al shows a finger actuated switch and a foot actuated switch (See at least Para 0096 for foot pedal 215 and 217 on figure 4 and finger switch on Para 0159).

Regarding claim 12, Diolaiti et al shows determine that the align signal has been received in response to determining of: a pattern of movement of the tool has been received at an input device configured to generate input signals for controlling movement of the tool (See at least Para 0094 for surgeon input command signal for as if surgeon viewing the surgical worksite for directly view as also shown on figure 20 as the pattern; See at least Para 0133 and 0142 for working instrument to be controlled for alignment within the field of view of the camera as pattern for direct view).

Regarding claim 13, Diolaiti et al shows determine that the align signal has been received in response to determining of: a reference point associated with the tool is disposed outside of a defined central region within the captured image ((See at least Para 0124 for tool instrument collision with tissue outside of imager field of view confined by patient anatomy determining field of view boundary by control system, Para 0125).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Diolaiti et al (US Pat Pub No.2010/0274087) in view of Tognaccini et al ( US Pat Pub No. 2015/0366625) and further in view of Panescu et al, US Pat Pub No. 2014/0343416.  

Regarding claim 9, Diolaiti et al shows while the align signal is being received and in response to receiving operator input from an input device configured to generate input signals for controlling movement of the tool (See at least Para 0094 for surgeon input command signal for end effector control as if viewing the surgical worksite for directly view as also shown on figure 20; See also at least Para 0133 for working instrument to be controlled for alignment within the field of view of the camera, Para 0125; See at least Para 0159 for master input to control end effector), 
cause movement of the tool within the body cavity frame of reference (See at least Para 0155 for surgeon directly controlling the one or more salve manipulators); however, Diolaiti et al is silent regarding the camera to simultaneously producing camera positioning signal operable for camera movement to follow the at least one tool within the body cavity frame of reference.
	Panescu et al shows the camera to simultaneously producing camera positioning signal operable for camera movement (See at least Para 0037 for tracking system 135/position sensor 136 coupled with image capture camera 134 also shown on figure 1B) to follow at least one tool within body cavity frame of reference (See at least Para 0037 for image capture camera 134 as fiber optic mounted on surgical tool 104 along follows tool 104 into body cavity frame of reference also shown on figure 2A).
	It would have been obvious for one of ordinary skill in the art, at the time of invention, for providing simultaneous tracking with tool movement as taught by Panescu, for the camera/tool coupling of Diolaiti modified, in order to provide precise coordination operation for the camera field of view of Diolaiti modified as desired, Para 0038.

Response to Argument
	In response to applicant’s remark that Diolaiti et al does not shows, “receive an align signal being configured to cause automatic movement of a camera of the surgical robot system” for Diolaiti merely shows robotic surgery with kinematics use with reference frame, rigid guide tube use and manual actuation of the camera by the user as on Para 0094 and 0125 of Diolaiti;
however, applicant’s attention is now directed to Diolaiti in view of Agrawal; where Agrawal discussed automated movement of a camera of the surgical robot system upon receiving/in response to user/surgeon request of Diolaiti et al.
 
Further, upon review of applicant’s written description, skilled in the art could not located applicant newly recited claim limitation regarding, “receive an align signal being configured to cause automatic movement of a camera of the surgical robot system”; 
In this instant case, applicant written description Page 19, lines 19 – 25, equivalent to Para 0092 of applicant’s application publication, Process Block 624 are mainly discusses the camera positioning signal generated for camera movement but not align signal where Para 0092 states, “the positioning signals are generated for controlling each of the plurality of connected linkages 300 to move the camera 222 to be positioned such that a field of view of the camera…” as also corresponds to Figure 7, Step 650 of applicant’s drawing.
Further, Step 650 also indeed receives surgeon command input on Step 602 activates camera alignment function and therefore could not be said to be in automatic and based upon the align signal.  Thus, the operation is not in automatic movement but based upon the camera positioning signal and also does not based upon align signal.   
It is also further uncertain as whether the camera automatic movement deemed to be with or without user input or whether the camera to be automatic throughout whole surgery process or in calibration process nor has the term, “automatic movement” could be found within applicant’s written description.  Appropriate further clarification is required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664